Citation Nr: 0922130	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for laxity, right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right hip disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for left hip disability.

5.  Entitlement to a 100 percent rating for one year 
following left knee prosthetic replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, July 2007, and May 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-
ray evidence of degenerative joint disease, and limitation of 
flexion and extension; however, even considering pain and 
repetitive use, extension is not limited to 15 degrees, and 
flexion is not limited to 45 degrees.

2.  More than "slight" instability of the right knee has not 
been shown.

3.  The Veteran's right hip disability is productive of 
painful, limited motion; however, extension of the thigh is 
not limited to five degrees, flexion is not limited to 45 
degrees, external rotation is not limited to 15 degrees, and 
adduction is not limited so that the legs cannot be crossed.

4.  The Veteran's left hip disability is productive of 
painful, limited motion; however, extension of the thigh is 
not limited to five degrees, flexion is not limited to 45 
degrees, external rotation is not limited to 15 degrees, and 
adduction is not limited so that the legs cannot be crossed.

5.  The Veteran underwent total left knee arthroplasty at a 
private facility in April 2003; VA did not become aware of 
the left knee surgery until June 2004, more than one year 
after the procedure in question.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2008).

2.  The criteria for an initial rating greater than 10 
percent for right knee ligament laxity have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

3.  The criteria for an initial rating greater than 10 
percent for right hip disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, and 5253 (2008).

4.  The criteria for an initial rating greater than 10 
percent for left hip disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, and 5253 (2008).

5.  The criteria for a 100 percent rating for one year 
following left knee prosthetic replacement have not been met.  
38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Veteran was notified that his claims for service 
connection for right knee, right hip, and left hip 
disabilities were awarded with an effective date of July 28, 
2003, the date of his claim, and that 10 percent ratings were 
assigned for each of these disabilities.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for higher ratings and 
he demonstrated his actual knowledge of what was required to 
substantiate higher ratings in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  Subsequently, a May 2008 rating decision assigned a 
separate 10 percent rating for laxity of the right knee and 
assigned an effective date of September 27, 2007, based on 
the facts found.

Complete notice for the claim for a temporary 100 percent 
rating for left knee replacement was sent in June 2007, prior 
to the July 2007 rating decision on appeal.

The record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In cases where the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim.  Fenderson v. West, 12 Vet. App 
119 (1999)

Right Knee

Service connection for degenerative joint disease of the 
right knee, as secondary to the Veteran's service connected 
left knee disability, was granted in July 2004.  An initial 
10 percent rating was assigned from July 28, 2003.  In May 
2008, the RO granted service connection for laxity of the 
right knee and assigned a separate 10 percent rating from 
September 27, 2007.  Both right knee ratings are currently 
before the Board.

The RO correctly noted that under certain circumstances, a 
separate disability evaluation may be assigned for arthritis 
of the knee under DC 5003 in addition to the rating for 
instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 
23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).  In 
addition, separate evaluations under DC 5261 and DC 5260, the 
codes for limitation of flexion and extension of the leg, may 
be assigned for disability of the same joint.  VAOGCPREC 9-
2004, 69 Fed. Reg. 59990 (September 17, 2004).

DC 5010 provides that traumatic arthritis is rated analogous 
to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Regarding range of motion, applicable laws and regulations 
provide, that the normal range of motion for the knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.

In this regard, the DC's that govern the limitation of motion 
of the knee are 5260 and 5261.  DC 5260 concerns limitation 
of leg flexion.  A noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence for "equitable and just decisions."  38 
C.F.R. § 4.6.

On VA examination in June 2004, the Veteran reported right 
knee pain, with flare-ups once per week.  He worked part time 
as a bus driver.  On examination, there was no swelling of 
the right knee.  Active range of motion was from zero to 120 
degrees.  Passive motion to 125 degrees was possible, with 
pain noted at 120 degrees.  On repeated movements, 
crepitation was noted, flexion was limited to 115 degrees, 
and extension was restricted to 10 degrees.  There was 
tenderness diffusely around the knee joint.  There was no 
laxity of the right knee.  X-rays showed early degenerative 
joint disease of the medial compartment of the right knee.

On VA examination in September 2007, the Veteran reported 
stiffness, swelling, lack of endurance, fatigability, and 
giving way of the right knee.  On examination, there was 
tenderness of the right knee, but no crepitus, edema, 
effusion, weakness, redness, heat, guarding of movement, or 
subluxation.  There was pain-free range of motion from zero 
to 120 degrees.  The examiner noted additional limitation of 
10 degrees of flexion with repetitive use.  Stability of the 
anterior and posterior cruciate ligaments was within normal 
limits; medial and lateral collateral ligaments showed slight 
instability; medial and lateral meniscus testing was within 
normal limits.

Based on a review of the evidence, the Board concludes that 
the Veteran's right knee disability is characterized by 
arthritis and pain on motion, as well as slight lateral 
instability.  The June 2004 VA examination included X-ray 
studies that showed degenerative joint disease of the right 
knee.  

As noted, arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of- 
motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.

Range of motion reported at the June 2004 VA examination, 
when accounting for pain and repetitive use, was from 10 to 
115 degrees.  In September 2007, such motion was from zero to 
110 degrees.

Based on these findings, an increased rating for degenerative 
joint disease of the right knee is not warranted.  Actual 
limitation of extension of the right knee is shown such that 
a 10 percent rating is warranted under DC 5261; however, as 
extension is not limited to 15 degrees, the criteria for a 20 
percent rated under the code are not met.  Flexion has not 
been shown to be limited to 45 degrees, thus a compensable 
rating is not warranted under DC 5260.

A separate 10 percent ratings has been assigned for the right 
knee under DC 5257 as there is objective evidence of 
instability.

The September 2007 VA examination noted slight instability of 
the medial and lateral collateral ligaments.  Based on that 
finding, the Board finds that the objective evidence of 
record does not show that the knee stability is more than 
"slight."  Therefore a rating in excess of 10 percent under 
DC 5257 is not warranted.  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 are inapplicable to ratings under DC 5257 
because that Code is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The weight of the credible evidence demonstrates that the 
Veteran's right knee degenerative joint disease and ligament 
laxity disabilities warrant no more than the current 10 
percent ratings at any time during the course of the appeal.  
Fenderson, supra.  While the Board notes that the Veteran's 
representative argued that the June 2004 VA examination did 
not adequately described the stability of the Veteran's right 
knee, the Board further notes that a subsequent VA 
examination was conducted in September 2007 and the findings 
of all of the examinations are considered in making this 
decision.  There is no evidence, or argument, that the VA 
examinations are otherwise inadequate.  As the preponderance 
of the evidence is against the claims for increased rating, 
the benefit of the doubt rule does not apply, and the claims 
for increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 50.

Right and Left Hips

Service connection for chronic strain of the right hip and 
chronic strain of the left hip was granted in July 2004.  A 
10 percent rating for each hip was assigned from July 28, 
2003.  The disabilities are currently characterized as 
degenerative joint disease, right hip, and degenerative joint 
disease, left hip; the 10 percent ratings are still in 
effect.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic code, however, a 10 percent rating 
will be assigned for each major joint or group of minor 
joints affected by limitation of motion.

Limitation of motion of the thigh is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  
Diagnostic Code 5251 provides for a single 10 percent rating 
if extension of the thigh is limited to five degrees.  Under 
Diagnostic Code 5252, a 10 percent rating is warranted if 
flexion of the thigh is limited to 45 degrees, and a 20 
percent rating is warranted if flexion of the thigh is 
limited to 30 degrees.  Diagnostic Code 5253 provides that a 
10 percent rating is warranted for limitation of rotation of 
the thigh if the affected leg cannot toe-out more than 15 
degrees or when adduction of the thigh is limited so that the 
legs cannot be crossed.  A 20 percent rating is warranted 
under Diagnostic Code 5253 for limitation of abduction of the 
thigh with motion lost beyond 10 degrees.

A January 2002 treatment record noted both hips maintained 
fairly good ranges of motion, with some discomfort noted at 
the extremes of motion, particularly internal rotation.

On VA examination in June 2004, examination of the left hip 
showed abduction to 40 degrees; flexion to 120 degrees; 
internal rotation, 35 degrees; and external rotation, 40 
degrees.  Repeated motion caused reduction of flexion and 
external rotation by 10 degrees each.  There was increased 
slowness and weakness of the hip with repetitive motion.  
Strength was initially 4/5, but became 3/5 with repetitive 
motion.

Examination of the right hip showed abduction to 30 degrees; 
flexion to 120 degrees; internal rotation, 35 degrees; and 
external rotation, 35 degrees.  Repeated motion caused pain 
at 100 degrees of flexion.  Internal/external rotations 
remained the same, but pain increased with repeated 
movements.  Strength was initially 4/5, but became 3/5 with 
repetitive motion.

X-rays showed no degenerative changes of either hip.  The 
diagnoses were chronic strain of the hips due to uneven 
weight-bearing.

On VA examination in September 2007, there was tenderness of 
the right and left hips, but no edema, effusion, weakness, 
redness, heat, guarding of movement, or subluxation.  Ranges 
of motion of the right hip were:  flexion, 80 degrees; 
extension, 30 degrees; adduction, 25; abduction, 30 degrees; 
external rotation, 45 degrees; and internal rotation, 30 
degrees.  Ranges of motion of the left hip were:  flexion, 70 
degrees; extension, 30 degrees; adduction, 25; abduction, 35 
degrees; external rotation, 30 degrees; and internal 
rotation, 30 degrees.  Pain occurred at the limits of all the 
measured motions.  The examiner noted that both the right and 
left hips were additionally limited by five degrees of 
flexion with repetitive motion.  X-rays of each hip showed 
degenerative changes.  The diagnosis was bilateral hip 
degenerative joint disease.

In sum, the record shows that a 10 percent rating is 
warranted for each of the Veteran's service-connected hip 
disabilities because he experiences painful, limited motion 
in each hip.  There is no medical or lay evidence, however, 
that range of motion of either hip is limited to a 
compensable degree under Diagnostic Codes 5251, 5252, and 
5253.  Specifically, even considering the additional 
functional impairment due to pain noted by the September 2007 
examiner, extension is not limited to five degrees; flexion 
is not limited to 45 degrees; external rotation is not 
limited to 15 degrees; and adduction is not limited so that 
the legs cannot be crossed.  Accordingly, a disability rating 
higher than 10 percent is not warranted for either of the 
Veteran's service-connected hip disabilities.

The Board has considered whether the Veteran is entitled to a 
higher evaluation for his right and left hip disabilities 
under other potentially applicable diagnostic codes. However, 
the higher ratings available under Diagnostic Code 5250, 
5254, and 5255 are inapplicable to the veteran's disabilities 
since there is no evidence of ankylosis of the hip, flail 
joint, or femur impairment.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has either 
hip disability warranted a rating higher than 10 percent.  
Fenderson, supra.

Extraschedular consideration

At the September 2007 VA examination, the Veteran reported 
that he was forced to resign his job as a bus driver because 
he could not drive safely while on medication used to treat 
his knees and hips.  Thus, the Board will consider whether 
referral for extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008). 

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
right knee or hip disabilities.  The competent medical 
evidence of record shows that knee and hip disabilities are 
primarily manifested by pain, tenderness and limitation of 
motion.  As discussed in detail above, many of the applicable 
diagnostic codes used to rate the Veteran's disabilities 
provide for ratings based on limitation of motion.  See DCs 
5251, 5252, 5253, 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Left Knee:  Temporary 100 Percent Rating

The Veteran injured his left knee during service in 1966.  
Service connection for surgical absence of the left patella 
was granted in a May 1968 rating decision, with a 10 percent 
rating assigned from July 1968.  An April 2002 rating 
decision increased the rating to 20 percent disabling, from 
July 2001.  The Veteran was notified of this decision by 
letter dated in May 2002.  He filed a notice of disagreement 
in May 2003.  In July 2003, he submitted private medial 
records dated from June 2001 to December 2002, along with his 
contention that his left knee disability was worse than the 
20 percent rating contemplated.  He did not refer to knee 
replacement or knee surgery.  A statement of the case was 
issued in February 2004; the Veteran had until April 2004 to 
perfect his appeal, however he did not.

In June 2004, the Veteran underwent a VA examination.  During 
that examination, he reported that he had undergone a left 
knee replacement at a private facility in April 2003.  The 
examiner noted left knee total arthroplasty.  

In August 2005, the Veteran submitted a claim seeking a 
temporary 100 percent rating pursuant to Diagnostic Code 
5055, which provides for assignment of a 100 percent rating 
for one year following the implantation of the prosthesis.  
(Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity).  He submitted 
records from Meriter Hospital in Madison, Wisconsin, showing 
his surgery was performed in April 2003.  A July 2007 rating 
decision denied the Veteran's claim for the 100 percent 
rating under DC 5055 because VA had no knowledge of the knee 
replacement until more than one year after the surgery.

A 60 percent rating for left knee degenerative joint disease, 
status post total knee replacement is in effect since June 
2004.  The current appeal concerns only the 100 percent 
temporary rating sought by the Veteran.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3) (2008).

Here, the Veteran's claim with respect to the left knee 
replacement was not received until August 2005; that is also 
when the private surgical records were received.  The June 
2004 VA examination constituted an informal claim as it was 
the first time that VA became aware of the left knee 
replacement surgery.  Still, that was more than one year 
after the April 2003 surgery.  There is no evidence of record 
demonstrating the receipt of either a formal or informal 
claim of entitlement to benefits based on left knee 
replacement prior to June 2004.

The date of the receipt of the informal claim, June 2004, is 
beyond the one-year period from the date of his April 2003 
knee surgery, the date on which a factually ascertainable 
increase in disability had occurred, as is mandated in 38 
C.F.R. § 3.400(o)(2).

VA regulations do not permit a retroactive award after 
entitlement has terminated.  38 C.F.R. § 3.400 (o)(1).  The 
Board is without authority to alter controlling law and 
regulations.  Under the applicable laws and regulations, an 
increased rating for a service-connected disability can be 
granted from the date of the receipt of the claim.  As the 
Veteran's claim was received more than one year from his 
April 2003 left knee replacement, he is not entitled to a 100 
percent disability evaluation under Diagnostic Code 5055.


ORDER

An initial rating higher than 10 percent for degenerative 
joint disease of the right knee is denied.

An initial rating higher than 10 percent for laxity of the 
right knee is denied.

An initial rating higher than 10 percent for right hip 
disability is denied.

An initial rating higher than 10 percent for left hip 
disability is denied.

A 100 percent rating for one year following left knee 
prosthetic replacement is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


